          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA,
v.                                                  Case No. 1:19-cr-9-AW-GRJ
KEITH ALLEN CULP,
     Defendant.
_______________________________/
                    ACCEPTANCE OF PLEA OF GUILTY
      Pursuant to the Report and Recommendation of the United States Magistrate
Judge, ECF No. 36, to which there has been no timely objection, and subject to this
Court’s consideration of the plea agreement pursuant to Federal Rule of Criminal
Procedure 11, the plea of Guilty of the Defendant to Count One of the Indictment
against him is hereby ACCEPTED. All parties shall appear before the Court for
sentencing as directed.
      SO ORDERED on August 16, 2019.

                                      s/ Allen Winsor
                                      United States District Judge
